SHI->S
                                                                                           SHt'tS
CCA #       13-13-00372-CR                              OFFENSE:     Sexual Assault        sso-tf
            DAVID ALLEN RUSSELL v. THE STATE OF
STYLE:      TEXAS                                       COUNTY:      Collin


TRIAL COURT:                 199th District Court                                                 MOTION

TRIAL COURT #:               199-81323-2012                 FOR REHEARING IS:

TRIAL COURT JUDGE:           Hon. Angela Michelle           DATE: April 9, 2015
                             Tucker

DISPOSITION: Affirmed                                       JUDGE: Chief Justice Valdez

DATE:

JUSTICE:                                  PC        S
PUBLISH:                                 DNP:


CLK RECORD:              X                                  SUPPCLKRECORD         X

RPT RECORD:             X                                   SUPP RPT RECORD

STATE BR:           X                                       SUPPBR

APP BR':       X                                             PROSE BR




                                                                                      SHt'fS
                                                                                      5V9-/S
                                 IN THE COURT OF CRIMINAL APPEALS


                                                           CCA#                       SSO-IS

    APPELLANT^                        Petition               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                          DATE:

                                                             JUDGE:

DATE: JV/y 2^ g<?/*~                                         SIGNED:.                       PC:

JUDGE:       P<^                                             PUBLISH:                      DNP:




                        MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:

CCA IS:                       ON                                                      ON

JUDGE:                                                       JUDGE: